Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 4/1/2021. Claims 1-4 and 6-20 are pending. Claim 5 was canceled. Claims 1, 4, 6, and 12 were amended. Claims 18-20 were added. The previous rejection of claim 4 under 35 USC 112(b) is withdrawn in view of amendments. 

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant incorporated the limitations of claim 5 into claim 1 and argues Biber fails to teach or suggest “a first static gradient amplifier assigned to the first gradient coil;” and “a second static gradient amplifier assigned to the second gradient coil;” in combination with all other features previously recited in claim 1. The applicant argues that “Biber fails to disclose or suggest first and second static gradient amplifiers because each of Biber’s amplifiers is connectable to any of the other gradient coils via the switching matrix 28.” The examiner respectfully disagrees. While any amplifier may be switchably connectable to any other coil, the claimed invention is obtained in Fig. 3 by leaving amplifier A1 connected to C1, A3 connected to C3 and allowing A2 to switchably connected between C1 or C3. Such a configuration would be equivalent to the claimed invention, and the claimed invention would not provide any new or unexpected results from the configuration of Biber. In other words, while A1 and A2 may be “configurable to any of the other gradient coils via the switching matrix” as stated by the applicant, the claimed invention is achieved by configuring as adjust above and simply not reconfiguring. In other words, if A1 is switchably connected to C1, it would be reasonable to 
“In this example, the switching matrix unit 28 is in a position to establish all conceivable connection states, since all matrix elements of the matrix 200 above main diagonals may either be 1 or 0. Other embodiments of the switching matrix unit 28, however, that have only restricted switching facilities, so that not every terminal may be connected to any other terminal, may be provided.”

Although each switchable configuration is possible, Biber also discloses wherein the switching matrix also permits “restricted switching facilities. Thus, one of ordinary skill in the art would appreciate the claimed invention may be achieved by connecting A1 to C1, A3 to C3 and A2 switchably connected to either C1 or C3. 
Alternatively, Fig. 6 teaches Amplifiers A1…AM and coils C1 to CN, wherein M>N as disclosed in para. [0074]. The claimed invention is achieved with M=3, N=2 when A1 is connected to C1, A2 is connected to C2, and A3 configurable to connect with C1 or C2 without providing any new or unexpected results. While an infinite configurations are achievable for M amplifiers and N coils, the claimed configuration is clearly achievable based on the disclosure of Bieber. Further, as para. [0068] teaches that all switchable connection states are possible as well as restricted switching facilities. 
Claim 12 remains rejected for similar reasons as outlined for the arguments of claim 1 above.
Therefore, the examiner maintains claims 1 and 12 stand rejected in view of a broadest reasonable interpretation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biber et al. US 2016/0238681 (Biber).

Regarding claim 1, Biber teaches a gradient system (gradient amplifiers 27 of Figs. 1-4) comprising: 
a first gradient coil (gradient coil C1; see Figs. 2-4); 
a first static gradient amplifier assigned to the first gradient coil;
a second gradient coil (gradient coil C2 or C3; see Figs. 2-4);  
a second static gradient amplifier assigned to the second gradient coil; and 
a flexible gradient amplifier configured to selectively actuate the first gradient coil and the second gradient coil (amplifier A2 is equivalent to a flexible gradient amplifier and configured to selectively actuate the first gradient coil C1 as shown in Fig. 3 and the second gradient coil C2 as shown in Fig. 4; see Figs. 1-4; see paras. [0062]-[0073]).

Regarding claim 2, Biber further teaches comprising a controller having a detector (a system control unit 22 has computer programs and/or software that carry out one or more method and includes a data evaluation unit; see paras. [0065], [0080]-[0087]), wherein: 
the detector is configured to detect first actuation information corresponding to an actuation of the first gradient coil at a first point in time and/or second actuation information corresponding to an actuation of the second gradient coil at a second point in time (a preliminary pulse sequence is provided in act 100 and optimized in step 101 such that first and second coils receive pulses at different points in time; see paras. [0065], [0080]-[0087]; see Figs. 11-13), and 
the controller is configured to, based on the first actuation information and/or the second actuation information, assign the flexible gradient amplifier, at the first point in time, to the first gradient coil, and/or, at the second point in time to the second gradient coil (at least one of the amplifiers provides a pulse on a Gx coil at time t1’ and the same amplifier is then used to provide a pulse on one of the Gy or Gz coils; see Fig. 11; see paras. [0065], [0080]-[0087]).

Regarding claim 3, Biber further teaches comprising an analyzer configured to detect at least a first specification for the first gradient coil, and to ensure compliance with the first specification upon actuation of the first gradient coil by the flexible gradient amplifier (the controller 22 and switching matrix 28 implement a method such that the gradient amplifiers are operated based on their maximum allowed power/voltage/current, wherein the corresponding components of the controller 22 which perform the method would reasonably be interpreted as equivalent to an analyzer as claimed; see paras. [0042]-[0048], [0083]-[0087]; see Fig. 13).

Regarding claim 20, Biber teaches wherein the first static gradient amplifier is configured to exclusively actuate the first gradient coil unit and the second static gradient amplifier is configured to exclusively actuate the second gradient coil (Fig. 3 shows a configuration wherein amplifier A1 is exclusively configured to actuate coil C1 and amplifier A3 is configured to exclusively connect to C3, in this configuration. Paragraph [0068] teaches “the switching matric unit 28 is in a position to establish all conceivable connections states” which allows for the amplifiers to be switchably reconfigured to establish all conceivable connections, that doesn’t negate that in the configuration shown meets the limitations as claimed. In view of a broadest reasonable interpretation, the examiner maintains that the reference teaches the limitations as claimed as configured in Fig. 3. Further, paragraph [0068] states, “Other embodiments of the switching matrix unit 28, however, that have only restricted switching facilities, so that not every terminal may be connected to any other terminal may be provided. In other words, while amplifiers A1 and A3 may be reconfigurable, the arrangement as configured meets the limitations as claimed and the reference also teaches that the switching matrix may be restricted. The examiner maintains that the reference teaches the configuration as claimed in view of a broadest reasonable interpretation. The applicant’s choice to remove the flexibility to reconfigure the connections of amplifiers A1 and A3: 1) does not negate that the reference as configured teaches the limitations as claimed, 2) would be an obvious matter of design choice as the reference teaches the switching may be restricted, and 3) provides no new or unexpected result.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. US 2016/0238681 (Biber).

Regarding claim 4, Biber further teaches wherein the first gradient coil and the second gradient coil are arranged within a building (the gradient coils are manufactured inside a self-contained physical unit and, although not explicitly stated, one of ordinary skill in the art would appreciate that the MRI system would realistically be arranged within a building such as a hospital or a laboratory as is conventional in the art; see Para. [0013]).

Regarding claim 6, Biber fails to explicitly teach wherein: a maximum power which can be generated by the flexible gradient amplifier is greater than a maximum power which can be generated by the first static gradient amplifier; and the maximum power which can be generated by the flexible gradient amplifier is greater than a maximum power which can be generated by the second static gradient amplifier. Biber generally teaches wherein different gradient amplifiers may have different maximum power/voltage/current and it would be an obvious matter of design choice for one of ordinary skill in the art to determine which amplifier(s) are static amplifiers and which amplifier(s) are flexible amplifiers and the corresponding maximum power for the static and flexible amplifiers without  any undue experimentation or providing any new or unexpected result in order to optimize the amplifiers and coils to generate the desired gradient pulses based on the limitations of the amplifiers. 

Regarding claim 12, Biber teaches a method for actuating a gradient system having a first gradient coil (C1; see Figs. 2-4), a second gradient coil (C3, see Figs. 3), a flexible gradient amplifier configured to selectively actuate the first gradient coil and the second gradient coil (gradient amplifier A2 is configured to actuate the first gradient coil C1 and the second gradient coil C3 based on the possible switching configurations shown in the matrix 201; see Gif. 3; see para. [0068]), a first static gradient amplifier, and a second static gradient amplifier, the first static gradient amplifier being assigned to the first gradient coil and the second static gradient amplifier is being assigned to the second gradient coil (Amplifier A1 is connected to Coil C1 and amplifier A3 is connected to coil C3. Any of the amplifiers could reasonably be interpreted as “static” since there are no structural distinctions between a flexible vs a static gradient amplifier and, as best understood by the examiner, any amplifier may be considered static simply by keeping it connected to the same coil. See Fig. 3; see paras. [0068]-[0073]), the method comprising: 
provisioning first actuation information corresponding to an actuation of the first gradient coil at a first point in time (a preliminary pulse sequence is provided in act 100 and optimized in step 101 such that first and second coils receive pulses at different points in time; see paras. [0065], [0080]-[0087]; see Figs. 11-13); 
determining a first required power for the first gradient coil based on the first actuation information (optimization of the gradient pulses is carried out by the control unit 22 to operate the gradient system with a reduced number of gradient amplifiers 27 and/or flexible activation and determines amplitude of the pulse; see paras. [0080]-[0085]); 
comparing the first required power and a maximum power which can be generated by the first static gradient amplifier (although not explicitly stated, a determination is made regarding whether a gradient pulse may be shortened or not based on the maximum amplitude of the amplifiers wherein such a determination would be equivalent to a comparison as claimed; see paras. [0085]; see also [0023]-[0025], [0042]-[0047], [0071]-[0073]); and 
selectively assigning, based on the comparison, the flexible gradient amplifier to the first gradient coil, to the second gradient coil, and/or to an idle position (the gradient amplifiers are flexibly configured to generate the gradient signals and selectively connecting the amplifier A2 to the first gradient coil; see Fig. 3; see paras. [0085]; see also [0023]-[0025], [0042]-[0047], [0071]-[0073]).

Regarding claim 13, Biber further teaches wherein the selective assignment comprises a temporal shift of the first point in time (at least one of the amplifiers provides a pulse on a Gx coil at time t1’ and the same amplifier is then used to provide a pulse on one of the Gy or Gz coils; see Fig. 11; see paras. [0065], [0080]-[0087]).

Regarding claim 14, Biber teaches further comprising: provisioning second actuation information corresponding to an actuation of the second gradient coil at a second point in time; determining a second required power for the second gradient coil based on the second actuation information; comparing the second required power with a maximum power which can be generated by the second static gradient amplifier, wherein the selectively assignment is further based on availability of the flexible gradient amplifier at the first point in time and the second point in time (the gradient amplifiers are optimized to generate first and second gradient pulses at different points in time wherein the pulse amplitudes are determined based on the preliminary pulse sequence and the maximum possible amplitudes for the amplifiers configures the amplifiers accordingly; see paras. [0080]-[0085]; see Figs. 11-13).

Regarding claim 15, Biber fails to explicitly teach wherein the selective assignment comprises a temporal shift of the second point in time. Any gradient pulse may be shifted in time accordingly based on an optimization of the gradient amplifiers to meet the demand based on the required power, number of amplifiers, and pulsed conditions. While fig. 12 shows that pulse 401 is shifted from time t1 to t1’, one of ordinary skill in the art would appreciate that any of one or more of the gradient pulses may be shifted in time accordingly. See paras. [0080]-[0085] of Biber. 

Regarding claim 16, Biber further teaches a computer program product which comprises a program and is directly loadable into a memory store of a controller, when executed by the controller, causes the controller to perform the method for actuating a gradient system as claimed in claim 12 (a computer program product with software is stored in memory to perform the limitations as claimed; see para. [0002]; [0080] and [0081]).

Regarding claim 17, Biber teaches a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 12 (the computer program may be a non-transitory computer-readable medium with executable software stored in the memory; see para. [0065]).

Regarding claims 18 and 19, Biber teaches wherein the first static gradient amplifier is configured to exclusively actuate the first gradient coil unit and the second static gradient amplifier is configured to exclusively actuate the second gradient coil, and wherein the first static gradient amplifier is assigned to only the first gradient coil unit and the second static gradient amplifier is assigned to only the second gradient coil (Fig. 3 shows a configuration wherein amplifier A1 is exclusively configured to actuate coil C1 and amplifier A3 is configured to exclusively connect to C3, in this configuration. Paragraph [0068] teaches “the switching matric unit 28 is in a position to establish all conceivable connections states” which allows for the amplifiers to be switchably reconfigured to establish all conceivable connections, that doesn’t negate that in the configuration shown meets the limitations as claimed. In view of a broadest reasonable interpretation, the examiner maintains that the reference teaches the limitations as claimed as configured in Fig. 3. Further, paragraph [0068] states, “Other embodiments of the switching matrix unit 28, however, that have only restricted switching facilities, so that not every terminal may be connected to any other terminal may be provided. In other words, while amplifiers A1 and A3 may be reconfigurable, the arrangement as configured meets the limitations as claimed and the reference also teaches that the switching matrix may be restricted. The examiner maintains that the reference teaches the configuration as claimed in view of a broadest reasonable interpretation. The applicant’s choice to remove the flexibility to reconfigure the connections of amplifiers A1 and A3: 1) does not negate that the reference as configured teaches the limitations as claimed, 2) would at the very least be an obvious matter of design choice as the reference teaches the switching may be restricted, and 3) provides no new or unexpected result.).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach “wherein the first gradient coil and the second gradient coil are arranged within different respective rooms of a building.” The prior art teaches wherein the gradient coils 18 are arranged within a single magnetic resonance device 10 which would be arranged in a single room. 

Claims 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record fails to teach or suggest a second magnetic resonance device, wherein the first magnetic resonance device is assigned to the first gradient coil and the second magnetic resonance device is assigned to the second gradient coil, in combination with all other limitations of claim 7. The examiner agrees with the applicant’s arguments that prior art “merely describes several gradient coils for a single magnetic resonance device 10.
Claims 8-11, definite and enabled by the specification are allowed through a dependence on allowed claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN L YENINAS/Examiner, Art Unit 2868